Atkinson, J.,
dissenting. In so far as section 20 of the act approved November 17, 1915 (Acts 1915, p. 77), is to be construed as denying a property right in certain liquors and beverages of the kinds described in section one of the act, which an individual might have had in those liquors in his possession in this State prior to May 1, 1916 (the date on which the act went into effect), and in so far as the act on the basis of such denial of property authorized summary destruction of liquors which a person lawfully owned and possessed in this State before the act went into effect, and which he continued to keep after the act went into effect, that part of the act amounts to divesting an owner of his property by legislation, and is violative of those provisions of the State and Federal constitutions which guarantee the right of private property *569and immunity from retroactive laws. What is here said also applies to so much, of sec. 16 of the act approved Nov. 18, 1915 (Acts 1915, p. 90), as purports to inhibit the keeping on hand of liquors for a use not illegal prior to the 1st day of May, 1916. While the opinion by the majority is supported upon all other propositions ruled, no reason is set forth in the opinion authorizing a ruling contrary to what is above said; nor do any of the decisions cited from the Supreme Court of the United States or from this court go to the extent of upholding a statute as drastic in its provisions as are those contained in sections 20 and 16 of the acts referred to 'above.